Citation Nr: 9935069	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by: John Stevens Berry, attorney-at-law


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  This case was remanded by the Board of Veterans' 
Appeals (Board) in July 1998 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, for 
additional development.  The case is again before the Board 
for adjudication.

FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issues on appeal has been 
obtained.

2.  The veteran's diastolic blood reading are predominantly 
under 110 and his systolic blood pressure reading are under 
200.

3.  The veteran is service-connected for hypertension, 10 
percent disabling.

4.  The veteran has completed either the ninth or eleventh 
grade and worked as a self-employed barber for over 36 years; 
he last worked full-time in either February 1996 or February 
1997.

5.  The veteran's service-connected disability is not severe 
enough to effectively preclude all forms of substantially 
gainful employment consistent with his educational background 
and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (1997, 1999).

2.  The requirements for a total rating based on 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for an evaluation in excess of 10 
percent for hypertension and for a total disability rating 
based on unemployability are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the 
facts relevant to the claims have been properly developed and 
the statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
hypertension.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

Treatment records from Gerald Jensen, M.D., which cover the 
period from February to November 1994, reveal systolic 
readings of 182 or lower; out of more than 20 diastolic blood 
pressure readings, three were 110 and none was greater than 
110.

On VA hypertension evaluation in October 1994, the veteran 
said that he was feeling fine and did not have any 
complaints.  Blood pressure readings were 150/98 sitting, 
162/100 and 180/102 recumbent, and 150/100 standing.  It was 
noted that the veteran was taking medication for his 
hypertension.  The diagnosis was long-standing hypertension.

On VA general medical and hypertension examinations by the 
same physician in July 1997, the veteran said that he had 
worked full-time as a barber for 40 years and was now working 
part-time 3-4 days a week.  His only complaints involved some 
anxiety due to his blood pressure.  It was noted that the 
veteran was continuing to take medication for hypertension.  
No cardiovascular system abnormality was found.  Blood 
pressure readings were 140/96 sitting, 144/90 recumbent, 
156/92 standing, 154/90 sitting after exercise, and144/88 two 
minutes after exercise.  Hypertension was diagnosed.  Chest 
X-rays and an electrocardiogram performed in July 1997 were 
interpreted as normal.

On VA examination in December 1998, the veteran gave a 
history of hypertension but denied any current physical 
problems.  He was taking medication for hypertension.  Blood 
pressure readings were 142/90 in the right arm, 150/98 in the 
left arm, and 130/90 on recheck in the left arm.  It was 
noted that the veteran's heart had a regular rate and rhythm 
without murmur.  The pertinent assessment was hypertension.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's hypertension is evaluated under Diagnostic Code 
7101.  The Board notes that effective January 12, 1998, VA 
revised the criteria for diagnosing and evaluating 
cardiovascular disabilities.  62 Fed. Reg. 65207-65224 
(1997).  In Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.

Under the old criteria found at 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997), a 10 percent evaluation is assigned for 
hypertension when diastolic blood pressure is predominantly 
100 or more; a 20 percent evaluation is warranted for 
hypertension when diastolic blood pressure is predominantly 
110 or more with definite symptoms.  Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
Under the criteria effective January 12, 1998, a 10 percent 
evaluation is assigned for hypertension when diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominantly 160 or more, or the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control; a 20 percent evaluation is warranted for 
hypertension when diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more.  Note 
1: Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).

The Board notes that the veteran has hypertension for which 
he takes medication and that blood pressure readings since 
February 1994 have all involved systolic readings of less 
than 200; of the more than 30 readings since February 1994, 
only three have been 110, with none higher than that.  
Consequently, the disability picture for the veteran's 
hypertension does not more nearly approximate the criteria 
for an evaluation in excess of 10 percent under either the 
old or new criteria. 

Although the veteran contended later in December 1998 that 
the December 1998 VA examination was inadequate because it 
was performed by a Nurse Practitioner, rather than by a 
cardiologist, the Board notes that the July 1997 VA 
examination was performed by a physician and that the veteran 
has not contended that the blood pressure readings taken in 
December 1998, which are the primary findings needed to 
determine an evaluation under Diagnostic Code 7101, are 
inaccurate.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required hospitalization for his hypertension and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.

To warrant a TR, the veteran must have service-connected 
disability or disabilities that are severe enough, in light 
of his educational background and employment history, to 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.  According to 
the evidence on file, the veteran has completed either the 
ninth or eleventh grade and worked as a self-employed barber 
for over 36 years.  He last worked full-time in either 
February 1996 or February 1997, although he was still working 
part-time when examined in July 1997.

The veteran's only service-connected disability is 
hypertension, which is assigned a 10 percent evaluation.  The 
evaluation assigned for his service-connected disability does 
not meet the minimum schedular requirements for a total 
rating under 38 C.F.R. § 4.16(a), which requires that a 
single disability be rated as at least 60 percent disabling.  
As noted above, the evidence on file reveals that the veteran 
did not complain on VA examinations in October 1994, July 
1997, and December 1998 of any significant physical problems 
as a result of his hypertension and no cardiovascular problem 
was found on these examinations.  The veteran has indicated 
that he worked full-time as a self-employed barber for over 
36 years and was still working part-time when examined in 
July 1997.  There is no indication in the medical evidence 
that the veteran was prevented from substantially gainful 
employment due to the severity of his hypertension.  
Consequently, the Board finds that the veteran's service-
connected hypertension is not severe enough, when considered 
in light of his education and industrial background, to 
render him unemployable.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to a total disability rating based on 
unemployability due to service-connected disability is 
denied.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

